Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 11/23/2020, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-7, 24-31 are pending in this application.
Claims 1-7 have been amended. 
Claims 24-31 are new.
Claims 1-7, 24-31 have been rejected. 

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of Heise et al. US 2006/0110521 in view of Khoo et al. US 2011/0159500 and further in view of NPL Chebulic acid (No inventor name and English translation of CN 104068285 A) and further in view of Boileau et al. US 2006/0228448 and further as given evidence by Swilling et al. (US 2009/0246300). 

8.	Regarding claims 1, 2, Gu et al. discloses that animal feed additives like anti-oxidants, vitamin C, Vitamin E etc. (at least in [0061]) and herb extracts  like Ashwagandha can be used in animal feed to reduce joint pain, arthritis etc. in order to have a healthy dietary composition (at least in [0059]). It is known that Ashwagandha contains cuscohygrine’ as one of the components in this herb as is evidenced by Swilling et al. ([0013]).
	Gu et al. is silent about (i) linoleic, palmitic, p-coumaric, oleic, caffeic acid (ii) 
palmitic and pantothenic acid (iii)  ellagitannin e.g. chebulic acid and (iv) probiotic.
With respect to (i), Heise et al. discloses that an animal feed ([0099]) contains oil which includes polyunsaturated fatty acids can be incorporated in food composition including pet food (col 1 lines 58-60; col 19 lines 34-35) e.g. linoleic fatty acid  (col 6 lines 23-25) and oleic acid (col 6 line 26) which are essential fatty acids (col 6 lines 24-25)  which provides multi-health benefits (at least in col 4 lines 1-15) and is stabilized by using p-coumaric acid (col 12 line 10), caffeic acid (col 11 line 57) which can be used “combinations” also ( col 12 lines 33-35). 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Heise et al. to incorporate essential fatty acid e.g. linoleic fatty acid in pet food in order to provide multi-health benefits (at least in col 4 lines 1-15) and in combination with p-coumaric acid and caffeic acid (col 11 line 50 and col 12 line 10), caffeic acid (col 11 
With respect to (ii) palmitic and pantothenic acid, Khoo et al. discloses that the active compound of ginger contains palmitic acid and pantothenic acid which may be added or ginger extract can be added ([0236]-[0238],[0240]) in animal food composition ([0061]) in order to reduce inflammation/arthritis etc. ([0232], [0235]). 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Khoo et al. to include ginger extract or the active compound (s) of ginger including palmitic acid and pantothenic acid which may be added or ginger extract can be added ([0236]-[0238],[0240]) in animal food composition ([0061]) in order to reduce inflammation/arthritis etc. ([0232], [0235]).
With respect to (iii) NPL Chebulic acid discloses the chebulic acid is used in animal feed (e.g. in Basic abstract and in Abstract of the English translated document). Therefore, it reads on claims 1, 3. It is known that chebulic acid can be one of the origins of ellagitannin as evinced by applicants own specification (in PGPUB [0051]).  
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of NPL Chebulic acid to incorporate chebulic acid (i.e. component of ‘ellagitanin”) as poultry feed additive in order to prevent and treat respiratory disease (at least in Title, [0002], [0008]) when used in pet food composition. 
With respect to (iv), regarding probiotic, it is to be noted that Boileau et al. discloses that pet food compositions comprising probiotic (at least in claim 1, [0028]) 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Boileau et al. to incorporate probiotic (at least in claim 1, [0028]) which is effective for improving microbial balance in the pet gastrointestinal tract (at least in [0032]).
(Additionally), regarding oleic acid, palmitic acid, it is to be noted that Boileau et al. discloses that pet food compositions contains oleic acid and palmitic acid (at least in [0062]) which is suitable fatty acid as nutritional additives in pet food. 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Boileau et al. to include beneficial fatty acids like oleic, palmitic acid (at least in [0062]) which is effective for improving  nutritional quality of pet food (at least in [0062]).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of secondary prior arts as applied to claim 1 and further in view of NPL White et al. (in Anti-inflammatory Nutraceuticals and chronic diseases 2016: 928, 329-373).

10.	Regarding claim 4, Gu et al. is silent about the use of withanolide in the diet as nutritional agent.
NPL White et al. discloses that withanolides are a group of naturally occurring steroidal lactones (page 332, 14.1 Under Introduction) which is present in various plant 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify the diet of animal which also serves to reduce to reduce joint pain, arthritis by modifying Gu et al. ([0059] of Gu et al.) by including the teaching of NPL White et al. to include Withanolide as another anti- oxidants, anti-inflammatory, etc. nutritional agent either as an agent and/or by adding fruit containing this agent (page 339 Under Table 14.2 and  page 348 14.4). 

11.    Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of secondary prior arts  as applied to claim 1 and further in view of Deo et al. US 2012/0027697.

12.    Regarding claim 5, modified Gu et al. is silent about Bacoside in food composition.
Deo et al. discloses that the extract from genus Bacopa plant contains bacoside ([0026]) which is used in food composition as food additives as preservative in order to impart the desired preservative effect ([0201], [0206]) in food, beverages ([0226], [0239]). Deo et al. also discloses that the bacopa extract can serve as surfactant (   ) which may be incorporated into animal food additives also ([0226]) in agrochemical formulation ([0227]).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Gu et al. to include the .

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of secondary prior arts as applied to claim 1 and further in view of Frehner et al. US 2012/0093952.

14.	Regarding claim 6, Gu et al. is silent about cinnamic acid in animal feed.
Frehner et al. discloses that essential oil compounds like cinnamic acid etc. can be used in such an animal feed composition  ([0028]) which is used as histomonastat ([0001]) and  in order to provide an improved health status ([0027]) and to contribute specific known flavor and aroma in the composition. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Gu et al. to include the teaching of Frehner et al. to include essential oil compounds like cinnamic acid etc. can be used in such an animal feed composition ([0028]) which is used as histomonastat ([0001]) and in order to provide an improved health status ([0027]) and to contribute specific known flavor and aroma in the composition.


 15.    Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of secondary prior arts  as applied to claim 1 and further in view of Rieke et al. (WO 2007/079768) and further in view of Behl et al. US 2004/0191337.

16.	Regarding claim 7, Gu et al. is silent about nimbin etc. in the pet food.
Rieke et al. discloses that feed supplement that is intended for agricultural livestock animals and that contains plant constituents of the neem tree in order to reduce the fly pressure in sheds and on pastures used by livestock animals, to reduce intestinal colic and /or to improve horn quality on hoofed animals (in Abstract). 
Behl et al. discloses that the active constituents of neem containing formulations are four neem limonoids and nimbinin is one of the neem limonoids ([0012]) present in neem seeds, leaves etc. and can be used as antibacterial agent ([0012]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Gu et al. to include the teaching of Rieke et al. who teaches that  agricultural livestock animals and that contains plant constituents of the neem tree in order to reduce the fly pressure in sheds and on pastures used by livestock animals, to reduce intestinal colic and /or to improve horn quality on hoofed animals (in Abstract) and neem contains nimbidin which provides antibacterial effect ([0012]) and neem can be used as food ([0019]).  

17.	Claims 24, 25, 26, are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of secondary prior arts  as applied to claim 1 and further in view of  Parish et al. USPN 3615649 in view of NPL Gomez-Cortes et al. (in J Dairy Sci. 91: 3119-3127, 2007).

18.	Regarding claims 24-26, Gu et al. discloses that animal feed composition contains vitamin B12 and it can be used as dry components as food additive containing animal food composition ([0061]), therefore, can serve as dry base. Gu et al. also discloses that the composition can also contain additional adjuvants e.g. wetting, emulsifying agents etc. ([0066]). 
Gu et al. is silent about wet agent e.g. olive oil in the pet food composition.
Parish et al. discloses that animal feed composition can include natural oils e.g. olive oil also (col 3 lines 70-71) in order to mix the premix with the fat to make fattening diet carrier (col 3 lines 55-60) which provides an improved diet composition and enhances feed efficiency (at least in col 1 lines 1-5) and olive oil serves as lipid nutritional component.
NPL Gomez-Cortes et al. discloses that olive oil provides good quality vegetable oil as feed supplement for animal diet because it provides good fatty acid profile in produced milk from milk producing animal and also its high consumption  does not have any detrimental effect, however, can produce high energy lipid supplementation (at least in Abstract).
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Gu et al. to include the teaching of Parish et al. to mix the premix with the fat to make fattening diet carrier (col 3 lines 55-60) which provides an improved diet composition and enhances feed .

19.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of secondary prior arts as applied to claim 1 and further in view of Parish et al. USPN 3615649 in view of NPL Gomez-Cortes et al. (in J Dairy Sci. 91: 3119-3127, 2007) as applied to claim 24 and further in view of Junger et al. US 2006/0251793.

20.	Regarding claim 27, Junger discloses that dry pet foods with high natural nutrient values ([0015]) which includes sprouted whole grains or flours ([0045]), organic green supplements ([0047]) etc. in order to manufacture high quality pet food (at least in [0044]). It is known that sprouted based vegetables are dosha vegetables as is evidenced by applicants own specification (at least in [0102], [0114]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Gu et al. to include the teaching of Junger who discloses that dry pet foods with high natural nutrient values ([0015]) which includes sprouted whole grains or flours ([0045]), organic green supplements ([0047]) etc. in order to manufacture high quality pet food (at least in .

21.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gu et al. US 2007/0087039 in view of Heise et al. US 2006/0110521 in view of Khoo et al. US 2011/0159500 in view of NPL Chebulic acid (No inventor name and English translation of CN 104068285 A) and further in view of Boileau et al. US 2006/0228448 and further in view of  Parish et al. USPN 3615649 in view of NPL Gomez-Cortes et al. (in J Dairy Sci. 91: 3119-3127, 2007) and further as given evidence by Swilling et al. (US 2009/0246300)

22.	Regarding claim 28, Gu et al. discloses that animal feed additives like anti-oxidants, vitamin C, Vitamin E etc. (at least in [0061]) and herb extracts  like Ashwagandha can be used in animal feed to reduce joint pain, arthritis etc. in order to have a healthy dietary composition (at least in [0059]). It is known that Ashwagandha contains cuscohygrine’ as one of the components in this herb as is evidenced by Swilling et al. ([0013]).
	Gu et al. is silent about (i) linoleic, oleic, p-coumaric, oleic, caffeic acid (ii)  palmitic and pantothenic acid (iii)  ellagitannin e.g. chebulic acid and (iv) probiotic.
With respect to (i), Heise et al. discloses that an animal feed ([0099]) contains oil which includes polyunsaturated fatty acids can be incorporated in food composition including pet food (col 1 lines 58-60; col 19 lines 34-35) e.g. linoleic fatty acid  (col 6 lines 23-25) and oleic acid (col 6 line 26) which are essential fatty acids (col 6 lines 24-
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Heise et al. to incorporate essential fatty acid e.g. linoleic fatty acid in pet food in order to provide multi-health benefits (at least in col 4 lines 1-15) and in combination with p-coumaric acid and caffeic acid (col 11 line 50 and col 12 line 10), caffeic acid (col 11 line 57) which can be used “combinations” also ( col 12 lines 33-35) to provide stabilization of the product (col 12 line 10). 
With respect to (ii) palmitic and pantothenic acid, Khoo et al. discloses that the active compound of ginger contains palmitic acid and pantothenic acid which may be added or ginger extract can be added ([0236]-[0238],[0240]) in animal food composition ([0061]) in order to reduce inflammation/arthritis etc. ([0232], [0235]). 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Khoo et al. to include ginger extract or the active compound (s) of ginger including palmitic acid and pantothenic acid which may be added or ginger extract can be added ([0236]-[0238],[0240]) in animal food composition ([0061]) in order to reduce inflammation/arthritis etc. ([0232], [0235]).
With respect to (iii) NPL Chebulic acid discloses the chebulic acid is used in animal feed (e.g. in Basic abstract and in Abstract of the English translated document). It is known 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of NPL Chebulic acid to incorporate chebulic acid as ‘ellagitanin” in pet food composition. 
With respect to (iv), regarding probiotic, it is to be noted that Boileau et al. discloses that pet food compositions comprising probiotic (at least in claim 1, [0028]) which is effective for improving microbial balance in the pet gastrointestinal tract (at least in [0032]). 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Boileau et al. to incorporate probiotic (at least in claim 1, [0028]) which is effective for improving microbial balance in the pet gastrointestinal tract (at least in [0032]).
(Additionally), regarding oleic acid, palmitic acid, it is to be noted that Boileau et al. discloses that pet food compositions contains oleic acid and palmitic acid (at least in [0062]) which is suitable fatty acid as nutritional additives in pet food. 
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify Gu et al. by including the teaching of Boileau et al. to include beneficial fatty acids like oleic, palmitic acid (at least in [0062]) which is effective for improving  nutritional quality of pet food (at least in [0062]).
Regarding dry and wet ingredients, Gu et al. discloses that animal feed composition contains vitamin B12 and it can be used as dry components as food additive containing animal food composition ([0061]), therefore, can serve as dry base. 
Gu et al. is silent about wet agent e.g. olive oil in the pet food composition.
Parish et al. discloses that animal feed composition can include natural oils e.g. olive oil also (col 3 lines 70-71) in order to mix the premix with the fat to make fattening dietas carrier (col 3 lines 55-60) which provides an improved diet composition and enhances feed efficiency (at least in col 1 lines 1-5) and olive oil serves as lipid nutritional component in the animal diet.  
NPL Gomez-Cortes et al. discloses that olive oil provides good quality vegetable oil as feed supplement for animal diet because it provides good fatty acid profile in produced milk from milk producing animal and also its high consumption  does not have any detrimental effect, however, can produce high energy lipid supplementation (at least in Abstract). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Gu et al. to include the teaching of Parish et al. to mix the premix with the fat to make fattening diet carrier (col 3 lines 55-60) which provides an improved diet composition and enhances feed efficiency (at least in col 1 lines 1-5) and olive oil serves as lipid nutritional component. It is also to be noted that the reason for the motivation to select olive oil from the lists of other vegetable oil as feed supplement for animal diet because it provides good fatty acid profile in produced milk from milk producing animal and also its high consumption does not have any detrimental effect, however, can produce high energy lipid supplementation (at least in Abstract).

23.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2007/0087039 in view of secondary prior arts as applied to claim 28 and further in view of Junger et al. US 2006/0251793.

24.	Regarding claim 31, Gu et al. in view of secondary prior arts are silent about dosha based vegetables. 
 	Junger et al. discloses that dry pet foods with high natural nutrient values ([0015]) which includes sprouted whole grains or flours ([0045]), organic green supplements ([0047]) etc. in order to manufacture high quality pet food (at least in [0044]). It is known that sprouted based vegetables are dosha vegetables as is evidenced by applicants own specification (at least in [0102], [0114]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Gu et al. to include the teaching of Junger et al. who discloses that dry pet foods with high natural nutrient values ([0015]) which includes sprouted whole grains or flours ([0045]), organic green supplements ([0047]) etc. in order to manufacture high quality pet food (at least in [0044]). It is known that sprouted based vegetables are dosha vegetables as is evidenced by applicants own specification (at least in [0102], [0114]).

Response to arguments
25.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. 

Applicants’ arguments on page 4, in relation to Behl et al. has been considered. Examiner has used secondary prior art by Rieke et al. (WO 2007/079768) to address neem in pet food composition. However it is noted that Behl et al. US 2004/0191337 [0012] is still used to teach that nimbinin is present in neem and is only being used as an evidentiary reference. 
As the new ground of rejection is made based on the amendment, therefore, the rejection is made as final. 
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792           

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792